Citation Nr: 0327369	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  01-O8 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder claimed as proximately due to or the result of 
service-connected left ear tinnitus.

2.  Entitlement to service connection for midline posterior 
herniation of the intervertebral disc at the level of the 
twelfth thoracic and first lumbar vertebrae (T12-L1), claimed 
as a cervical spine disorder.

3.  Entitlement to service connection for bulging disc in the 
lumbar spine at the level of the fourth and fifth lumbar 
vertebrae (L4-5).

4.  Entitlement to service connection for a left leg 
disorder.

5.  Entitlement to service connection for gastrointestinal 
disorder.

6.  Entitlement to service connection for migraine.

7.  Entitlement to an increased rating for tinnitus, 
currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from March to November 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans Affairs (VA) 
rating decision in which the regional office (RO) in San 
Juan, Puerto Rico, denied entitlement to service connection 
for a nervous disorder and denied service connection for a 
bulging disc at L4-5, a midline posterior herniation of the 
disc at T12-L1, a left leg disorder, a gastrointestinal, and 
migraine headaches, and denied entitlement to an increased 
rating for tinnitus.

The veteran has claimed entitlement to service connection for 
a cervical spine disorder.  The record contains evidence that 
he has current disability from a cervical spine disorder.  
That claim has not been adjudicated by the RO and is referred 
to the RO for appropriate action.




REMAND

The veteran has current disability from cervical spondylosis 
and degenerative osteochondral and osteoarthritic changes 
affecting the cervical and lumbar spine.  He had surgery for 
a dorsal laminectomy in November 2000.  He has submitted some 
medical evidence that suggests that such disorders are 
related to a fall injury he sustained in service.  His 
service medical records document treatment for a left leg 
injury after a fall into a hole.  An examiner noted an 
impression of possible stress fracture of the tibia.  The 
veteran has submitted a "buddy" statement from a soldier 
who trained with him that indicates that the veteran had 
complaints of left leg pain, neck pain and back pain.  On his 
return from a hospital, his leg was casted and he ambulated 
with crutches.

In a letter dated in November 2000, a VA physician who had 
treated the veteran in a spinal clinic since March 2000 noted 
the veteran's history of a fall during his service in 1974, 
after which he complained of neck and back pain.  The 
physician reported that the veteran gave a history of 
continuing severe neck pain.  In 1998, a work up revealed 
cervical spondylosis.  Studies including lumbar and cervical 
magnetic resonance imaging revealed degenerative 
osteochondral and osteoarthritic changes affecting the 
cervical and lumbar spine.  The physician reported that there 
was a "high probability" that the veteran's current disc 
herniation and osteoarthritic changes could be traumatic, 
given the veteran history of trauma and chronic complaints.

The Board notes that during a psychiatric evaluation in 
December 1988, the veteran told an examiner that he was 
having a lot of back pain since he hurt his back at work.  
The veteran told the examiner that the work-related back 
injury occurred in April 1988.

The Board finds that the veteran's claims for service 
connection for disorders of the cervical, thoracic and lumbar 
spine are inextricably intertwined with his claim for service 
connection for a neuropsychiatric disorder claimed as being 
secondary to his spinal disorders, as his claim for secondary 
service connection for the neuropsychiatric disorder is 
plausibly supported by competent medical evidence suggesting 
a relationship between the back disorders and the 
neuropsychiatric disability.  The veteran has also asserted 
that he has a neuropsychiatric disorder that is secondary to 
his service-connected disability from tinnitus.  Therefore, 
further development is necessary.

The veteran has also been treated recently for headaches and 
gastrointestinal disorder.  He contends that his headaches 
are related to headaches that were document in his service 
medical records.  He contends that his gastrointestinal 
complaints are related to medications he has been taking for 
treatment of orthopedic disorders. 

Although the veteran has been awarded the highest schedular 
rating for tinnitus, it does not appear that the RO has 
provided reasons and bases concerning whether he should 
awarded a higher rating on an extraschedular basis.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103 (b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327, F.3d 1339, 1348 (Fed Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2002).

Accordingly, the veterans' claims remanded for the following 
action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
neuropsychiatric disorder, tinnitus, a 
disorder of the left leg, a 
gastrointestinal disorder, migraine, 
and/or a spine disorder since his 
separation from service in 1974.  The RO 
should take all necessary steps to obtain 
any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO must ensure full compliance 
with VCAA.  In order to assist the 
veteran in his claims, the veteran should 
be advised of the evidence necessary to 
substantiate and prove his claims.  
Further the RO must inform the veteran 
which of such evidence VA will obtain, 
and which of such evidence he must 
obtain.  Further, in the event the 
veteran identifies evidence that he 
requests the RO to obtain and the RO is 
unable to do so, the RO must notify the 
veteran of its inability to obtain such 
evidence.  See 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO should also 
ensure that all development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) is fully complied 
with and satisfied.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his spine 
disorders and his claimed left leg 
disorder.  The orthopedic examiner should 
provide a diagnosis concerning each 
disorder identified and should express an 
opinion whether it is as least as likely 
as not that the disability(ies) 
identified is/are the result of the 
injury documented in the veteran's 
service medical records.  The examiner 
should provide a full explanation of the 
rationale that is the basis of his/her 
conclusions.  The claims file must be 
made available to the examiner.  

4.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of his claimed 
disability from migraine-type headaches.  
The examiner should provide a diagnosis 
of any disorder identified and should 
express an opinion whether it is as least 
as likely as not that any disorder 
identified was incurred in or aggravated 
by service or is proximately due to, the 
result of or aggravated by the veteran's 
service-connected left ear tinnitus, 
hearing loss or dizziness.  The examiner 
should provide a full explanation of the 
rationale that is the basis of his/her 
conclusions.  The claims file must be 
made available to the examiner.  

5.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and etiology of his 
gastrointestinal disorder.  All indicated 
diagnostic tests and studies must be 
performed.  The examiner should express 
an opinion whether it is as least as 
likely as not that any disorder 
identified was incurred in service or 
aggravated by service or is proximately 
due to, the result of or aggravated by 
the veteran's service-connected left ear 
tinnitus, hearing loss or dizziness.  The 
examiner should provide a full 
explanation of the rationale that is the 
basis of his/her conclusions.  The claims 
file must be made available to the 
examiner.  

6.  The veteran should be afforded a VA 
neuropsychiatric examination to determine 
the nature and etiology of any 
neuropsychiatric disorder identified.  
The examiner should provide a diagnosis 
of any disorder identified and should 
express an opinion whether it is as least 
as likely as not that any 
neuropsychiatric disorder identified was 
incurred in or aggravated by service or 
is proximately due to, the result of, or 
aggravated by the veteran's service-
connected disability left ear tinnitus.  
The examiner should provide a full 
explanation of the rationale that is the 
basis of his/her conclusions.  The claims 
file must be made available to and 
reviewed by the examiners.  

7.  Thereafter, the RO should 
readjudicate the veteran's claims, 
including entitlement to a higher rating 
for tinnitus based on extraschedular 
considerations.  If any of the benefit 
sought on appeal continues to be denied, 
the appellant and his representative 
should be provided a supplement statement 
of the case on the issues that are the 
subject of this remand.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


